                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


BRYAN KERR DICKSON,

       Plaintiff,


v.                                                   CIVIL ACTION NO.: 3:16-CV-82
                                                     (GROH)

UNITED STATES OF AMERICA,
JEFF SESSION, LORETTA LYNN,
ERIC HOLDER, CHARLES E. SAMUELS,
JR., THE DESIGNATION CENTER AND
COMPUTATION CENTER, DSCC, C.
EICHENLAUB, MATTHEW W. MELLADY,
ZACHARY KETTON, TERRY O’BRIEN,
JOHN GILLEY, FEDERAL AGENT/CORRECTIONAL
OFFICE MCGREGG, FEDERAL AGENT/
CORRECTIONAL AGENT ALLISON, FEDERAL
AGENT/CORRECTIONAL AGENT BRADY,
FEDERAL AGENT/CORRECTIONAL AGENT JOE
DOE 1 1, M. WIENER, and LOTSPEICH,

       Defendants.


                  ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 121] on January 23, 2019. In his

R&R, Magistrate Judge Trumble recommends that the Plaintiff’s complaint be dismissed

with prejudice.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of
the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.    28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Plaintiff by certified mail on January 23, 2019. ECF No. 121. On February 4, 2019,

the Plaintiff moved the Court for an extension of time to file objections. ECF No. 124.

The Court granted the motion and gave the Plaintiff until March 1, 2019, to file objections.

ECF No. 125. To date, no objections have been filed. Accordingly, this Court will

review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 121] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.            The Defendants’ Motion to

Dismiss, or, in the Alternative, for Summary Judgment [ECF No. 101] is GRANTED. The

Plaintiff’s Second Motion for Summary Judgment [ECF No. 106], Motions for Default

Judgment [ECF Nos. 107, 110] and Motion for Summary Judgment, or in the Alternative,

Motion to Dismiss [ECF No. 112] are DENIED.             Finally, the Plaintiff’s Motion for

Discovery [ECF No. 99] and motion styled as “Emergency Refund of Excessive Filing



                                              2
Fees,” [ECF No. 117] are DENIED.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: March 5, 2019




                                              3
